


Exhibit 10.10

 

UNCONDITIONAL CAPITAL MAINTENANCE AGREEMENT

BETWEEN

AMERICAN INTERNATIONAL GROUP, INC.

AND

AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE COMPANY

 

This Unconditional Capital Maintenance Agreement (this “Agreement”), is made,
entered into and effective as of March 30, 2011, by and between American
International Group, Inc., a corporation organized under the laws of the State
of Delaware (“AIG”), and American General Life and Accident Insurance Company, a
corporation organized under the laws of the Tennessee (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company is a life insurer subject to certain capital requirements
of the insurance laws and regulations of Tennessee (the “Domiciliary State”);

 

WHEREAS, the Company is an indirect wholly owned subsidiary of AIG; and

 

WHEREAS, AIG has an interest in unconditionally maintaining and enhancing the
Company’s financial condition:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.             In the event that the Company’s Total Adjusted Capital for each
of the Company’s first and third fiscal quarters (as determined based on the
Company’s first and third fiscal quarterly filed statutory financial statements,
respectively, subject to any adjustments or modifications thereto required by
the Domiciliary State’s insurance department or the Company’s independent
auditors) falls below the Specified Minimum Percentage of the Company’s
projected Company Action Level RBC (in each case as estimated by the Company as
of the end of each such first and third fiscal quarters, as the case may be),
AIG shall, within the respective time periods set forth under paragraph 4, in
accordance with paragraph 5 and in compliance with applicable law, provide to
the Company cash, cash equivalents, securities or other instruments that qualify
(as admitted assets) for purposes of calculating the Company’s Total Adjusted
Capital, as a contribution and not as a loan, in an amount such that the
Company’s Total Adjusted Capital as of the end of each of the Company’s second
and fourth fiscal quarter, as the case may be, will be projected to be at least
equal to the Specified Minimum Percentage of the Company’s Company Action Level
RBC.  Notwithstanding the

 

--------------------------------------------------------------------------------


 

foregoing, AIG may, at any time as it deems necessary in its sole discretion and
in compliance with applicable law, make a contribution to the Company in such
amount as is required for the Company’s Total Adjusted Capital to equal a
percentage of its Company Action Level RBC determined to be appropriate by the
Company and AIG.

 

2.             In the event that the Company’s Total Adjusted Capital (a) for
each of the Company’s first, second and third fiscal quarters (as determined
based on the Company’s first, second and third fiscal quarterly filed statutory
financial statements, respectively, subject to any adjustments or modifications
thereto required by the Domiciliary State’s insurance department or the
Company’s independent auditors) is in excess of the Specified Minimum Percentage
of the Company’s projected Company Action Level RBC (in each case as estimated
by the Company as of the end of each such first, second and third fiscal
quarters, as the case may be) or (b) as of each fiscal year end (as shown in the
Company’s fiscal year-end filed statutory financial statements, together with
any adjustments or modifications thereto required by the Domiciliary State’s
insurance department or the Company’s independent auditors) is in excess of the
Specified Minimum Percentage of the Company’s Company Action Level RBC (as shown
in such fiscal year-end statutory financial statements), the Company shall,
within the respective time periods set forth under paragraph 4, in accordance
with paragraph 5 and subject to approval by the Company’s board of directors as
required by the laws of the Domiciliary State, declare and pay dividends ratably
to its equity holders in an aggregate amount equal to the lesser of (i) the
amount necessary to reduce the Company’s projected or actual Total Adjusted
Capital as of each of the end of the Company’s fiscal quarter or fiscal year, as
the case may be, to a level equal to or not materially greater than the
Specified Minimum Percentage of the Company’s Company Action Level RBC or
(ii) the maximum amount permitted by the Domiciliary State’s law to be paid as
an ordinary dividend less an amount that the Company and AIG agree is
appropriate to protect the Company from exceeding such maximum amount allowed by
such Domiciliary State’s law as a result of potential audit adjustments or
adjustments to the projections on which such dividend amount is based.  For the
avoidance of doubt, this paragraph shall only require the Company to pay
ordinary dividends; under no circumstances shall the Company be required to pay
any dividend which would trigger the extraordinary dividend provisions of
Section 56-11-106(b) of the Insurance Law of the Domiciliary State or that is
otherwise prohibited by the Domiciliary State.  Notwithstanding the foregoing,
this Agreement does not prohibit the payment of extraordinary dividends to
reduce the Company’s projected or actual Total Adjusted Capital to a level equal
to or not materially greater than the Specified Minimum Percentage of the
Company’s Company Action Level RBC.

 

--------------------------------------------------------------------------------


 

3.             For the avoidance of doubt, the terms “Total Adjusted Capital”,
“Company Action Level RBC”, and “Surplus to Policyholders” shall have the
meanings ascribed thereto under the insurance laws and regulations of the
Domiciliary State, or, with respect to “Total Adjusted Capital” and “Company
Action Level RBC”, if not defined therein, shall have the meanings ascribed
thereto in the risk-based capital (“RBC”) instructions promulgated by the
National Association of Insurance Commissioners (“NAIC”). The term “Specified
Minimum Percentage” shall be equal to the percentage set forth on Schedule 1
attached hereto, which shall be agreed to by AIG and the Company at least once
every year beginning upon the date of the filing of the Company’s 2010 Annual
Statement with the Domiciliary State’s insurance department and following review
against the capital adequacy standards and criteria (“Agency Criteria”) of each
of Standard & Poor’s Corp. (“S&P”), Moody’s Investors Service (“Moody’s”)
and A.M. Best Company (“A.M. Best”).  Notwithstanding the obligation of the
Company and AIG to review the Specified Minimum Percentage on an annual basis,
the parties hereto agree to review and revise the Specified Minimum Percentage
on a more frequent basis, if the parties agree it is appropriate, to take into
account (a) any material changes after the date hereof to any Agency Criteria
adopted by any of S&P, Moody’s or A.M. Best, on the one hand, or to the law of
the Domiciliary State or NAIC RBC rules or instructions, on the other hand,
which causes the results under the Agency Criteria to diverge from that under
the law of the Domiciliary State or NAIC RBC rules or instructions, (b) the
Company completes a material transaction that is treated materially differently
by the Agency Criteria, on the one hand, and the NAIC RBC rules or instructions,
on the other hand, or (c) any other material development or circumstance
affecting the Company which AIG and the Company agree merits a reevaluation of
the Specified Minimum Percentage then in effect.

 

4.             The Company and AIG agree that any contribution to be made under
paragraph 1 will take place within the following two time periods per year, as
applicable: (a) during the time beginning on the first business day after the
filing of the Company’s first fiscal quarterly statutory financial statements
and ending on the last business day prior to the end of the Company’s second
fiscal quarter; and (b) during the time beginning on the first business day
after the filing of the Company’s third fiscal quarterly statutory financial
statements and ending on the last business day prior to the end of the Company’s
fourth fiscal quarter. Notwithstanding the foregoing, in compliance with
applicable law, any capital contribution provided for under paragraph 1 may be
made by AIG after the close of any fiscal quarter or fiscal year of the Company
but prior to the filing by the Company of its statutory financial statements for
such fiscal quarter or fiscal year, respectively, and contributions of this
nature shall be recognized as capital contributions receivable as of the balance
sheet date of the yet to be filed quarterly or annual financial statement (as
the

 

3

--------------------------------------------------------------------------------


 

case may be), pursuant to paragraph 8 of Statement of Statutory Accounting
Principles No. 72, to the extent approved by the Domiciliary State.  The Company
and AIG further agree that any dividends to be made under paragraph 2 will take
place as soon as practicable after the filing by the Company of the relevant
fiscal quarter-end or fiscal year-end statutory financial statements or such
earlier time as may be agreed by the Company and AIG.

 

5.             At the time that any contribution is due under paragraph 4, AIG
agrees that it will either (a) make such contribution to the Company’s direct
parent and cause such direct parent to then contribute such funds, securities or
instruments so contributed by AIG to the Company, or (b) make such contribution
directly to the Company without receiving any capital stock or other ownership
interest in exchange therefor, subject in either case to any required regulatory
approvals.  At any time any dividends are due under paragraph 4, the Company
agrees that it will make such dividend to the Company’s direct parent and will
use its best efforts to cause such direct parent to then dividend or otherwise
provide such funds to AIG.  All contributions and dividends contemplated under
this Agreement shall be approved, declared and made, as applicable, in
compliance with applicable law, including, without limitation, approval by the
board of directors of each applicable entity (including the Company) and any
prior notice requirements specified under applicable rules and regulations of
the Domiciliary State.

 

6.             Subject to the requirements of applicable law and the approval,
to the extent required, by any or all of the Company’s senior management,
relevant management committees, board of directors, and of any insurance
regulator, the Company hereby acknowledges that, in a manner consistent with
past practice and any other reasonable requirements of AIG, it will comply with
all financial and budgetary planning, risk mitigation, derisking or pricing,
corporate governance, investment, informational and procedural requirements set
forth by AIG.

 

7.             AIG hereby waives any failure or delay on the part of the Company
in asserting or enforcing any of its rights or in making any claims or demands
hereunder.

 

8.             Unless earlier terminated in accordance with this paragraph 8,
this Agreement shall continue indefinitely.  AIG shall have the absolute right
to terminate this Agreement upon thirty (30) days’ prior written notice to the
Company, which notice shall state the effective date of termination (the
“Termination Date”); provided, however, that AIG agrees not to terminate this
Agreement unless (a) AIG significantly modifies the corporate structure or
ownership of the Company, or (b) AIG sells the Company to an acquirer (i) having
a rating from at least one of S&P, Moody’s, A.M.

 

--------------------------------------------------------------------------------


 

Best or a substitute agency, which is a nationally recognized statistical rating
organization, that is at least equal to the lower of (x) AIG’s then-current
rating from such agency or (y) the Company’s then-current rating as supported by
this Agreement from such agency; or (ii) such that, immediately on the effective
date of the sale by AIG of the Company, the Company’s capitalization is
consistent with the minimum capital adequacy standards and criteria of at least
one of S&P, Moody’s, A.M. Best or a substitute agency, which is a nationally
recognized statistical rating organization, for a rating that is equal to or
better than the Company’s then-current rating on the date immediately preceding
such sale.  To the extent not terminated previously by AIG pursuant to the
foregoing, this Agreement will terminate automatically one year after the
closing of any sale of the Company by AIG, and all provisions hereof will be of
no further force and effect.  For the avoidance of doubt, the termination of
this Agreement pursuant to this paragraph 8 shall not relieve either party of
any obligation it may owe to the other party hereunder that existed prior to,
and remains outstanding as of, the Termination Date.

 

9.             Any policyholder holding a policy issued by the Company prior to
the termination of this Agreement shall have the right to demand that the
Company enforce the Company’s rights under paragraphs 1, 4 and 5 of this
Agreement, and, if the Company fails or refuses to take timely action to enforce
such rights or the Company defaults in any claim or other payment owed to any
such policyholder when due, such policyholder may proceed directly against AIG
to enforce the Company’s rights under paragraphs 1, 4 and 5 of this Agreement;
provided, however, that no policyholder of the Company may take any action
authorized under this paragraph 9 unless and until (a) such policyholder has
given AIG written notice of its intent to enforce the terms of this Agreement as
provided in this paragraph 9, which notice shall specify in reasonable detail
the nature of and basis for the policyholder’s complaint and (b) AIG has failed
to comply with this Agreement within sixty (60) days after such notice is given;
and, provided, further, that upon termination of this Agreement in accordance
with paragraph 8 hereof, the rights of any policyholder as provided for under
this paragraph 9 shall terminate effective as of the Termination Date, except
with respect to the obligation of AIG (if any) to make capital contributions to
the Company pursuant to paragraphs 1, 4 and 5 of this Agreement solely to the
extent such obligation arose prior to, and remained unsatisfied as of, the
Termination Date (it being understood that upon AIG’s satisfaction of all such
obligations after the Termination Date, no such policyholder shall have any
rights against the Company or AIG, as the case may be, under this paragraph 9).

 

10.           This Agreement is not, and nothing herein contained and nothing
done pursuant hereto by AIG shall constitute or be construed or deemed to
constitute, an evidence of indebtedness or an obligation or liability of AIG

 

5

--------------------------------------------------------------------------------


 

as guarantor, endorser, surety or otherwise in respect of any obligation,
indebtedness or liability, of any kind whatsoever, of the Company.  This
Agreement does not provide, and is not intended to be construed or deemed to
provide, any policyholder of the Company with recourse to or against any of the
assets of AIG.

 

11.           Any notice, instruction, request, consent, demand or other
communication required or contemplated by this Agreement shall be in writing,
shall be given or made or communicated by United States first class mail,
addressed as follows:

 

If to AIG:

 

American International Group, Inc.

180 Maiden Lane

New York, New York 10038

Attention:  Secretary

 

If to the Company:

 

American General Life and Accident Insurance Company

c/o SunAmerica Financial Group, Inc.

458 N. American General Center

Nashville, Tennessee 37250

Attention:  Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

American General Life and Accident Insurance Company

c/o SunAmerica Financial Group, Inc.

1999 Avenue of the Stars

Los Angeles, CA 90067

Attention:  General Counsel

 

12.           The covenants, representations, warranties and agreements herein
set forth shall be mutually binding upon and inure to the mutual benefit of AIG
and its successors and the Company and its successors.

 

13.           This Agreement shall be governed by and construed in accordance
with the laws of New York, without giving effect to the principles of conflict
of laws.

 

14.           If any provision of this Agreement shall be declared null, void or
unenforceable in whole or in part by any court, arbitrator or governmental
agency, said provision shall survive to the extent it is not so declared and all
the other provisions of this Agreement shall remain in full force and

 

--------------------------------------------------------------------------------


 

effect unless, in each case, such declaration shall serve to deprive any of the
parties hereto of the fundamental benefits of or rights under this Agreement.

 

15.           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussion, whether oral or written, of the parties.  This Agreement may be
amended at any time by written agreement or instrument signed by the parties
hereto.

 

16.           This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

By:

/s/ Brian T. Schreiber

 

 

Name:  Brian T. Schreiber

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

By:

/s/ Robert A. Gender

 

 

Name:  Robert A. Gender

 

 

Title:  Senior Vice President and Treasurer

 

 

 

AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE COMPANY

 

 

By:

/s/ Gregory A. Hayes

 

 

Name: Gregory A. Hayes

 

 

Title:   Senior Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Specified Minimum Percentage shall initially equal 350% of the Company’s
Company Action Level RBC.

 

--------------------------------------------------------------------------------
